Exhibit 10.20

 

August 15, 2002

 

LEASE BETWEEN

 

LESSOR:

 

CRANBERRY 200 VENTURE, L.P.

 

AND

 

LESSEE:

 

NOMOS CORPORATION

 

 

DATED: AUGUST 22, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PARTIES

 

2.

PREMISES

 

3.

TERM

 

4.

RENT; SECURITY DEPOSIT

 

5.

LATE PAYMENT

 

6.

REAL ESTATE TAX AND OPERATING EXPENSE PASS-THROUGH

 

7.

USE OF PREMISES

 

8.

CONSTRUCTION OF PREMISES

 

9.

ALTERATIONS

 

10.

MECHANICS’ LIENS

 

11.

CONDITION OF PREMISES; BUILDING SERVICES

 

12.

ASSIGNMENT AND SUBLETTING

 

13.

ACCESS TO PREMISES

 

14.

REPAIRS

 

15.

SURRENDER OF PREMISES

 

16.

HOLDING OVER

 

17.

INDEMNIFICATION AND LIABILITY

 

18.

INSURANCE

 

19.

FIRE OR OTHER CASUALTY

 

20.

SUBORDINATION AND ATTORNMENT

 

21.

CONDEMNATION

 

22.

ESTOPPEL CERTIFICATES

 

23.

DEFAULT; REMEDIES

 

24.

REMEDIES

 

25.

WAIVER AND LESSOR’S LIEN

 

26.

QUIET ENJOYMENT

 

27.

UNFORESEEN DELAY

 

28.

SUCCESSORS

 

29.

GOVERNING LAW

 

30.

SEVERABILITY

 

31.

RELOCATION OF LESSEE – INTENTIONALLY REMOVED

 

32.

CAPTIONS

 

33.

NOTICES

 

34.

HAZARDOUS MATERIALS

 

35.

BROKERS

 

36.

EXECUTION

 

37.

EXHIBITS

 

38.

ENTIRE AGREEMENT

 

39.

EARLY TERMINATION OPTION

 

40.

OPTION TO EXPAND

 

41.

RIGHT OF FIRST REFUSAL

 

42.

OPTION TO RENEW

 

43.

SATELLITE DISH

 

44.

SIGNS

 

45.

FINANCIAL STATEMENTS

 

 

EXHIBIT A-1 LAND

 

 

EXHIBIT A-1 BUILDING

 

 

EXHIBIT A-2 PREMISES

 

 

EXHIBIT A-3 PARK

 

 

EXHIBIT A-4 EXPANDED PREMISES

 

 

EXHIBIT A-5 LESSEE VISITOR PARKING

 

 

EXHIBIT B-WORK LETTER

 

 

EXHIBIT C - COMMENCEMENT AGREEMENT

 

 

EXHIBIT D - RULES AND REGULATIONS

 

 

EXHIBIT E - SNDA

 

 

EXHIBIT F - AMORTIZATION CALCULATION

 

 

EXHIBIT G - SIGNAGE

 

 

--------------------------------------------------------------------------------


 

LEASE

 

1.                                      PARTIES

 

THIS LEASE, made as of this 22 day of Aug, 2002, by and between CRANBERRY 200
VENTURE, L.P., a Pennsylvania Limited Partnership, having its principal office
at Suite 1410, USX Tower, Pittsburgh, PA 15219, (hereinafter called “Lessor”),
and NOMOS CORPORATION, a Delaware corporation whose principal office is 2591
Wexford Bayne Road, Sewickley, Pennsylvania (hereinafter called “Lessee”.)

 

2.                                      PREMISES

 

Lessor hereby leases to Lessee the premises containing 33,214 square feet
designated as Suite No. 100 (“Premises”) in the Building known as 200 Cranberry
Business Park (the “Building”), situate on the tract of land described on
Exhibit A-1, attached hereto and made a part hereof (the “Land”) which Premises
have an address of 200 West Kennsiger Drive, which Premises, Building and Land
are part of and located within the Cranberry Business Park (the “Park”) more
particularly described on Exhibit A-3 hereto located in Cranberry, Butler
County, Pennsylvania 16066.

 

Lessee shall be entitled, at no cost to Lessee, to parking spaces in the Park in
the amount and location as shall be designated by Lessor from time-to-time,
except, however, that Lessor agrees that the four (4) parking spaces indicated
on Exhibit A-5 shall be dedicated spaces for Lessee’s visitor parking. Lessor
further reserves the right to require the Lessee’s cooperation in enforcing
reasonable rules and regulations as may be adopted by the Lessor from
time-to-time for the benefit of all Tenants of the Park. Lessee shall be
provided with parking at a ratio of 4.3 spaces per 1,000 square feet throughout
the Term of the Lease and any renewals thereof.

 

The Premises are shown on Exhibit A-2 attached hereto and made a part hereof.

 

3.                                      TERM

 

(a)                                  The term of this Lease is for ten (10)
years, two (2) months, which shall commences upon the Term Commencement Date (as
hereinafter defined).

 

(b)                                 Unless otherwise provided for hereinafter,
Lessee’s rental obligation shall begin upon the latter to occur of, (i) the date
when the Premises are Ready for Occupancy (as hereinafter defined) and Lessee’s
exhaustion of its 20 day installation period pursuant to Paragraph 8 of this
Lease (subject to adjustment for the delay, if any, described in Paragraph 4 of
Exhibit B hereof) or (ii) for January 2, 2003 (the “Lease Commencement Date”).
The Premises shall be deemed Ready for Occupancy when Lessor has substantially
completed the work described in and contemplated by the Work Letter Agreement
attached hereto as Exhibit B, as determined by Lessor’s Base Building Architect.
The terms “substantially completed” and “substantial completion” as used in this
Lease shall be The term “substantially completed” and “substantial completion”
as used in this Lease shall be construed to mean that all work specified in
Exhibit B hereof, and all drawings, plans and specifications prepared and
approved in accordance with Exhibit B have been substantially completed in
accordance therewith, except for minor items typically known as “punch-list
items”, which items Lessor can complete within thirty (30) days and without
material interference with the conduct of the Lessee’s use of the Premises.
Lessor shall complete all punch-list items with due diligence, and will use
commercially reasonable best efforts to complete all punch-list items not later
than thirty (30) days after the Lease Commencement Date.

 

(c)                                  Effective as of the Lease Commencement
Date, the parties hereto shall be subject to all terms and provisions of the
within Lease.

 

(d)                                 The Term Commencement Date shall occur on
the Lease Commencement Date, if the latter falls on the first day of a month,
but if not, then the Term Commencement Date shall be the first day of the month
following the Lease Commencement Date. Once the Term has commenced, the parties
shall enter into a Commencement Agreement in form attached hereto as Exhibit C.

 

--------------------------------------------------------------------------------


 

4.                                      RENT; SECURITY DEPOSIT

 

(a)                                  Lessee covenants and agrees to pay to
Lessor or to such other persons or entities on behalf of Lessor at its office
set forth in Paragraph 33 below or at such other address as Lessor shall provide
Lessee by notice, as yearly and monthly base rent (“Base Rent”), during such
periods (subject to adjustment for delay, if any, as described in Paragraph 4 of
Exhibit B) and in such amounts as hereinafter provided:

 

Period

 

Annual Base Rent Per Square Foot

 

Monthly Base Rent

 

Lease Commencement Date
(as same may be adjusted) - Month (2) (sixty days following Lease Commencement
Date)

 

$0.00 per square foot

 

$

0

 

Month (3) – (32)

 

$13.35 per square foot

 

$

36,950.57

 

Month (33) – (62)

 

$14.00 per square foot

 

$

38,749.67

 

Month (63) – (122)

 

$15.00 per square foot

 

$

41,517.50

 

 

(b)                                 All rent payments shall be made by Lessee to
Lessor on or before the first day of the month and without offset or demand,
except as provided for in this lease.  In the event the Rent Commencement Date
is a day other than the first, Lessee shall pay a pro rata portion of the
monthly installment of rent, such pro rata portion to be based on the number of
days remaining in such partial calendar month beginning with the Rent
Commencement Date.

 

(c)                                  Lessee has deposited or will deposit with
Lessor the sum of thirty-six thousand nine hundred fifty and 57/100 dollars
($36,950.57) to be held by Lessor as collateral security for the payment of any
rentals and other sums of money payable by Lessee under this Lease, and for the
faithful performance of all other covenants and agreements of Lessee hereunder
(“Security Deposit”); the amount of said deposit, without interest, to be repaid
to Lessee after the termination of this Lease and any renewal thereof, provided
Lessee shall have made all such payments and performed all such covenants and
agreements.  Upon any default by Lessee hereunder, all or part of said deposit
may, at Lessor’s sole option, be applied on account of such default, and
thereafter Lessee shall promptly restore the resulting deficiency in said
deposit to be held in escrow or in trust and said deposit shall be deemed to be
the property of Lessor.  Nothing contained herein shall be construed as limiting
Lessee’s obligations under the Lease to the Security Deposit such amount
representing a security only and not in the nature of liquidated damages. 
Lessee acknowledges that Lessor shall not be required to segregate Lessee’s
Security Deposit from Lessor’s other funds nor shall Lessor be required to earn
or pay interest on such Security Deposit.  Notwithstanding anything contained in
this Paragraph 4(c) to the contrary, Lessee’s Security Deposit shall be returned
to Lessee upon one of the following occurrences: 1) Lessee achieves investment
grade credit rating as defined by a minimum rating of BBB from Standard & Poors
or other rating agencies considered reliable or, 2) Lessee completes an initial
public offering of not less than $20 million in funds available to Nomos.

 

Lessee hereby covenants and agrees to pay the rent hereby reserved as and when
due, and also all sums of money, charges or other amounts required to be paid by
Lessee to Lessor or to another person under this Lease all of which shall be
“rent” in addition to the rent (“Additional Rent”) provided for herein. 
Nonpayment of Additional Rent when due shall continue a default under this Lease
to the same extent, and shall entitle Lessor to the same remedies, as
non-payment of Base Rent.

 

5.                                      LATE PAYMENT

 

In the event that any payment required by Lessee under the provisions hereof
shall not be paid when due, Lessor may perform for the account of Lessee any
such default of Lessee and immediately recover as additional rent any
expenditures made in the amount of any obligations incurred in connection
therewith, plus that per annum rate of interest which shall be two percent
greater than the prime rate of the Pittsburgh National Corp. (“PNC”) or any
successor rate thereto (which shall be the interest rate amounted by PNC from
time to time as its “Prime Rate”) from the date of any such expenditure.

 

2

--------------------------------------------------------------------------------


 

6.                                      REAL ESTATE TAX AND OPERATING EXPENSE
PASS-THROUGH

 

(a)                                  Commencing on the earlier of the date on
which Lessee takes possession of the Premises or the Lease Commencement Date
(irrespective of whether Base Rent shall be payable as of such date), Lessee
shall pay to Lessor, as Additional Rent, Lessee’s proportionate share (as
hereinafter defined) of (i) real estate taxes and (ii) operating expenses for
any calendar year (or portion thereof) during the term of this Lease or any
renewal or extension thereof (the “Tax Expense and Operating Expense Payment”). 
The Tax and Operating Expense Payment shall be made as provided in this
Paragraph 6.  Notwithstanding anything contained in this paragraph 6(a) to the
contrary, Lessee’s Additional Rent payments shall not commence until that date
which is sixty (60) days subsequent to the Lease Commencement Date (subject to
adjustment for delays, if any, described in Paragraph 4 to Exhibit B hereto.)

 

(b)                                 Lessee agrees to pay monthly, as additional
rent, one-twelfth (1/12) of Lessee’s Tax and Operating Expense Payment for the
then current calendar year.  Lessor will give Lessee written notice from time to
time of such estimated amounts, in no event more than two times per calendar
year, and Lessee shall pay such amounts monthly to Lessor in the same manner and
at the same time as Rent under Paragraph 4.  Within one hundred twenty (120)
days following the end of each calendar year, Lessor will submit to Lessee a
statement showing in reasonable detail the actual real estate taxes and
operating expenses for the preceding calendar year along with a reconciliation
of estimated payments made by Lessee as compared to Lessee’s actual Tax and
Operating Expense Payment for such calendar year (each a “Tax and Operating
Expense Statement”). However, the failure or delay by Lessor to provide Lessee
with a Tax and Operating Expense Statement shall not constitute a waiver by
Lessor of Lessee’s obligation to pay its Tax and Operating Expense Payment or of
Lessor’s right to send such a statement or a wavier of its right to reconcile
Lessee’s Tax and Operating Expense Payment.  Within twenty (20) days after
receipt of a Tax and Operating Expense Statement, Lessee shall pay Lessor any
additional amounts owed to Lessor as shown on the Tax and Operating Expense
Statement.  Any monies owed Lessee by Lessor shall be applied by Lessor against
the next accruing monthly installment(s) due from Lessee under this Paragraph 6,
provided, however, that if such overpayments cannot be fully recovered over the
next two (2) monthly installments, Lessor shall refund such overpayment to
Lessee or, at Lessee’s option, apply such overpayment as a credit against the
next monthly installments of Rent payable under Paragraph 4.  Lessee or its
representative shall have the right, upon not less than ten (10) business days
prior notice rendered no later than one hundred twenty (120) days after delivery
of a Tax and Operating Expense Statement, to review Lessor’s books and records
with respect to the Tax and Operating Expenses Statement during normal business
hours, at the location of Lessor’s books and records, but no more than twice
annually with respect to any given calendar year.  Lessee shall incur the cost
of such review unless Lessee’s review establishes that Lessor has overstated Tax
and Operating Expense by more than five (5%) percent, in which case the
commercially reasonable cost of such review shall be promptly paid by Lessor. 
Unless Lessee shall take written exception to any item contained in the Tax and
Operating Expense Statement within one hundred eighty (180) days after delivery
thereof, the Tax and Operating Expense Statement shall be deemed final and
accepted by Lessee. If Lessee disputes a Tax and Operating Expense Statement,
Lessee shall pay the monies set forth therein and any other monies then owed by
Lessee under this Lease as a condition precedent to any further review of the
content of the Tax and Operating Expense Statement.  Any payments due under this
Paragraph 6 shall be prorated for any partial calendar year occurring the term
of this Lease.  Lessee’s obligation to pay any amounts due under this Paragraph
6 and Lessor’s obligation to refund any overpayments made by Lessee under this
Paragraph 6 for the final year of the term of this Lease shall survive the
expiration or earlier termination of this Lease.  Notwithstanding anything
contained in this Paragraph 6(b) to the contrary, Lessee’s total costs for Tax
and Operating Expense payments for the calendar year 2003 shall not exceed in
the aggregate ninety-two thousand, four hundred, seventeen and 96/100 Dollars
($92,417.96).

 

Until further written notice from Lessor Lessee’s monthly installment on account
of its Tax and Operating Expense Payment for the calendar year in which the term
of this Lease commences is estimated to be three thousand, two hundred, fifty
three and 33/100 Dollars ($3,459.79) for taxes and five thousand three hundred
forty-one and 92/100 Dollars ($5,341.92) for Operating Expenses.

 

Notwithstanding anything contained in this Paragraph 6(b) to the contrary,
Lessee shall not pay for increases in Controllable Operating Expenses that
exceed annually in the aggregate 5% of the costs for such Controllable Operating
Expenses compounded over the Term.  Controllable Operating Expenses shall be
defined to exclude

 

3

--------------------------------------------------------------------------------


 

real estate taxes, insurance, utilities and any other such costs that Lessee
would otherwise contract directly to perform and excluded from Operating
Expenses.

 

(c)                                  “Lessee’s Proportionate Share” shall mean
the ratio of Lessee’s rentable area (33,214 SF) to the total amount of rentable
area available in the Building (53,650 SF), whether occupied or not, and such
percentage at the date of execution of this Lease is 61.912 percent (61.91%).

 

(d)                                 “Real estate taxes” shall mean all real
estate taxes and assessments and special assessments imposed upon the Building
and/or the Land, as the case may be, by any governmental bodies or authorities. 
If at any time during the term of this Lease the methods of taxation prevailing
as of the date hereof shall be altered so that in lieu of, or as an addition to
or as a substitute for the whole or any part of the taxes, assessments, levies,
impositions or charges now levied, assessed or imposed on real estate and the
improvements thereof there shall be levied, assessed and imposed (i) a tax,
assessment, levy, imposition or charge received therefrom or (ii) a tax,
assessment, levy, imposition or charge measured by or based in whole or in part
upon the Premises and imposed upon Lessor, or (iii) a license fee measured by
the rent payable by Lessee or Lessor (iv) any other such additional such taxes,
assessments, levies, impositions or charges or the part thereof so measured or
based shall be deemed to be included within the term “real estate taxes” for the
purpose hereof.

 

(e)                                  “Operating expenses” shall mean any and all
costs and expenses paid or incurred by or on behalf of Lessor in connection with
its ownership, servicing, repair, maintenance and operation of the Land and
Building, and in those instances where all Buildings are benefited, the Park,
plus those additional costs which Lessor reasonably determines it would have so
incurred during such year had the Building been 95% occupied, excluding real
estate taxes, interest or amortization payments on any mortgage, legal expenses
in enforcing the terms of any lease other than this Lease, expenses for repair
or other work occasioned by fire or other casualty which is covered under
Lessor’s fire policy with extended coverage, expenses incurred in the leasing or
procuring of new tenants, including lease commissions, advertising expenses and
expenses for renting space for new tenant(s); but including, without limitation,
all insurance maintained on or in connection with the Land, Building, and Park
and all of the agents and employees described in this subparagraph which, in
Lessor’s judgment, shall be necessary or appropriate or which the holder of any
mortgage affecting the Building, Land or Park might require to be carried under
the terms of such mortgage, all labor costs, management fees in an amount not to
exceed four (4%) percent of gross rent, service contracts and supplies used in
connection with the cleaning, management, repair, operating, labor and
maintenance of the Land and Building, all repairs, replacements and decorating
required to be performed by Lessor as provided for in this Lease, all tools,
materials, supplies, equipment and common area maintenance, repairs, charges for
the entire Building (including leasable portions as well as non-leasable
portions) for electricity, gas (or other fuel), water (including, without
limitation, sewer rentals and any taxes on such utilities), and other utilities,
striping, sealing and repair of parking areas, driveways and sidewalks on the
Land, maintenance and replacement of all landscaping on the Land and common area
plants and foliage and replacement of all broken plate glass in the Building (to
the extent not covered by insurance), license, permit and inspection fees,
auditor’s fees for public accounting for the Building and the preparation of Tax
and Operating Expense Statements and supporting information, and reasonable
legal fees of outside or special counsel retained by Lessor in connection with
proceedings for the reduction of real estate taxes, labor relations or other
matters to the extent that the same shall be of general benefit to all tenants
in the Building or Park.

 

In connection with the computation of such labor charges and management fees to
be included in Operating Expenses, such charges shall include, without
limitation, salary, benefits, and other charges that may be payable by Lessor
for the Building employees, other employees of Lessor, employees of Lessor’s
agents, and agents of Lessor performing services rendered in connection with the
management, operation, repair and maintenance of the Land, Building and Park and
such other expenses as Lessor may deem reasonably necessary and proper in
connection with the operation and maintenance of a first-class flex building and
the parking and other common areas.  If such personnel, equipment or supplies
are also involved or utilized in connection with another building or project,
such expenses shall be included in operating expenses only to the extent, as
determined by Lessor, that such personnel, equipment and supplies are involved
or utilized in connection with the cleaning, management, operation, repair and
maintenance of the Land, Building and Park.  The cost of any capital
improvements made for the purpose of reducing operating expenses, other expenses
or which may be required by governmental authority under any governmental law or
regulation that was not applicable to the Building at the time it was
constructed, shall be amortized over such reasonable period as Lessor shall
determine, together with interest on the unamortized balance at the rate as may
have been paid by Lessor on funds borrowed for the

 

4

--------------------------------------------------------------------------------


 

purpose of constructing such capital improvements, shall be included in
operating expenses.  The term “common area(s)” as used in the Lease shall mean
all areas and improvements located on the Land and Park as provided from time to
time by Lessor for the general use, in common, of tenants, their officers,
agents, employees and customers, including, but not limited to, parking areas,
elevators, ground floor lobby area, exits, entrances, roadways and stairways.

 

(f)                                    Notwithstanding anything to the contrary
in the definition of Operating Expenses and Real Estate Taxes set forth above,
Operating Expenses and Real Estate Taxes shall not include the following, except
to the extent specifically permitted by a specific exception to the following:

 

(i)                                     Costs incurred by Lessor due to the
violation by Lessor or any tenant of the terms and conditions of any lease of
space in the Building;

 

(ii)                                  Overhead and profit increment paid to
Lessor or to subsidiaries or affiliates of Lessor for goods and/or services in
or to the Building to the extent the same exceeds the costs of such goods and/or
services rendered by unaffiliated third parties on a competitive basis;

 

(iii)                               Lessor’s general corporate overhead and
general and administrative expenses including costs relating to accounting,
payroll, legal and computer services which are totally rendered in locations
outside the Building;

 

(iv)                              Any compensation paid to clerks, attendants or
other persons in commercial concessions operated by Lessor;

 

(v)                                 Advertising and promotional expenditures,
and costs of signs in or on the Building identifying the owner of the Building
or other tenants’ signs;

 

(vi)                              The cost of any electrical power used by any
tenant in the building in excess of the Building-standard amount, or electric
power costs for which any tenant directly contracts with the local public
service company or of which any tenant is separately metered or submetered and
pays Lessor directly; provided, however, that if any tenant in the Building
contracts directly for electric power service or is separately metered or
submetered during any portion of the relevant period, the total electric power
costs for the Building shall be “grossed up” to reflect what those costs would
have been had each tenant in the Building used the Building-standard amount of
electric power;

 

(vii)                           Services and utilities provided, taxes
attributable to, and costs incurred in connection with the operation of any
retail, restaurant, athletic or recreational or child care operations in the
Building, except to the extent the square footage of such operations are
included in the rentable square feet of the Building and do not exceed the
services, utility and tax costs which would have been incurred had such space
been used for general office purposes;

 

(viii)                        Costs incurred in connection with upgrading the
Building to comply with disability, life, fire and safety codes, ordinances,
statutes, or other laws in effect prior to the Commencement Date, including,
without limitation, the ADA, including penalties or damages incurred due to such
non-compliance;

 

(ix)                                Tax penalties incurred as a result of
Lessor’s negligence, inability or unwillingness to make payments and/or to file
any tax or informational returns when due;

 

(x)                                   Notwithstanding any contrary provision of
the Lease, including, without limitation, any provision relating to capital
expenditures, any and all costs rising from the presence of hazardous materials
or substances (as defined by applicable Environmental Laws in effect on the date
the Lease is executed) in or about the Premises, the Building or the Property
including, without limitation, any hazardous substances in the ground water or
soil, not placed in the Premises, the Building or the Property or at the
direction or on account of the negligence, in part or in whole, of Lessee;

 

5

--------------------------------------------------------------------------------


 

(xi)           Costs arising from latent defects in the base, shell or core of
the Building of improvements installed by Lessor or repair thereof;

 

(xii)          Costs (including in connection therewith all attorneys’ fees and
costs of settlement judgements and payments in lieu thereof) arising from
claims, disputes or potential disputes in connection with potential or actual
claims litigation or arbitrations pertaining to Lessor and/or the Building
and/or the site;

 

(xiii)         Costs associated with the operation of the business of the
partnership or entity which constitutes Lessor as the same are distinguished
from the costs of operation of the Building, including partnership accounting
and legal matters, costs of defending any lawsuits with any mortgagee (except as
the actions of Lessee may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of Lessor’s interest in the Building,
costs of any disputes between Lessor and its employees (if any) not engaged in
Building operation, disputes of Lessor with Building management, or outside fees
paid in connection with disputes with other tenants;

 

(xiv)        Costs of any “trap fees” or any sewer or water reconnection fees
for the benefit of any particular tenant in the Building;

 

(xv)         Any expenses incurred by Lessor for use of any portions of the
Building to accommodate events including, but not limited to shows, promotions,
kiosks, displays, filming, photography, private events or parties, ceremonies,
and advertising beyond the normal expenses otherwise attributable to providing
Building services, such as lighting and HVAC to such public portions of the
Building in normal Building operations during standard Building hours of
operation;

 

(xvi)        Any entertainment, dining or travel expenses for any purpose;

 

(xvii)       Any “above-standard” cleaning, including, but not limited to
constructing cleanup or special cleanings associated with parties/events and
specific tenant requirements in excess of service provided to Lessee, including
related trash collection, removal, handling and dumping;

 

(xviii)      The cost of any training or incentive programs, other than for
tenant life safety information services;

 

(xix)         The cost of any “tenant relations” parties, events or promotion
not consented to by an authorized representative of Lessee in writing;

 

(xx)          “In-house” legal and/or accounting fees;

 

(xxi)         Reserves of any kind, including but not limited to replacement
reserves, and reserves for bad debts or lost rent or any similar charge not
involving the payment of money to third parties;

 

(xxii)        Costs incurred by Lessor in connection with rooftop communications
equipment of Lessor or other person, tenants, or occupants on the Building if
such communications equipment is not generally available to all tenants or
occupants of the Building; and

 

(xxiii)       Any other expenses which, in accordance with generally accepted
accounting principles, consistently applied, would not normally be treated as
Operating Expenses by comparable Lessors of Comparable Buildings.

 

(g)                                 Lessor further agrees that since one of the
purposes of Operating Expenses and the gross up provision is to allow Lessor to
require Lessee to pay for the costs attributable to its Premises, Lessor agrees
that;

 

(i)                                     Lessor will not collect or be entitled
to collect Operating Expenses from all of its tenants in an amount which is in
excess of one hundred percent (100%) of the Operating Expenses actually paid by
Lessor in connection with the operation of the Building, and

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Lessor shall make no profit from Lessor’s
collections of Operating Expenses, except for the management fee provided for in
Section 6(e) hereof.

 

7.                                      USE OF PREMISES

 

Lessee shall use and occupy the Premises solely for purposes of a general office
and light assembly/manufacturing and for no other purpose without the prior
written consent of Lessor. Lessee shall observe and comply with the Rules and
Regulations attached hereto as Exhibit D and made part hereof, as such rules and
regulations may be amended from time-to-time by Lessor, in the exercise of
reasonable judgment, by prior written notice from Lessor to Lessee. All such
rules and regulations shall apply to Lessee and its employees, agents,
licensees, invites, sublessees and contractors and shall be applied by Lessor in
a reasonable and non-discriminatory manner. In no event shall Lessor be required
to enforce Rules and Regulations on behalf of Lessee or liability to Lessee for
failure to enforce same as against any other tenant. Lessee shall not use or
occupy or suffer or permit the Premises or any part thereof to be used or
occupied for any purpose or in any manner contrary to law, any insurance policy
covering the Premises or the rules, regulations or requirements of any
governmental authority having jurisdiction over the Premises. Lessee agrees to
use and occupy the Premises in a careful, safe and proper manner and will not
permit or commit waste therein.

 

8.                                      CONSTRUCTION OF PREMISES

 

Lessor shall, without cost to Lessee, do that portion of the construction and
other items of work in the Premises in accordance with the Work Letter Agreement
attached hereto to and designated “Lessor’s Work” in Exhibit C attached hereto.
Lessee shall be permitted access to the Premises for furniture set-up and
move-in for a period of twenty (20) days after substantial completion and prior
to rent commencement. Provided Lessee has not caused such delay, Lessee’s
obligation to pay rent shall commence twenty (20) days after all of its space
has been substantially completed pursuant to its final plans and specifications.
“Substantially completed” shall mean The terms “substantially completed” and
“substantial completion” as used in this Lease shall be The term “substantially
completed” and “substantial completion” as used in this Lease shall be construed
to mean that all work specified in Exhibit B hereof, and all drawings, plans and
specifications prepared and approved in accordance with Exhibit B have been
substantially completed in accordance therewith, except for minor items
typically known as “punch-list items”, which items Lessor can complete within
thirty (30) days and without material interference with the conduct of the
Lessee’s use of the Premises. Lessor shall complete all punch-list items with
due diligence, and will use commercially reasonable best efforts to complete all
punch-list items not later than thirty (30) days after the Lease Commencement
Date.

 

9.                                      ALTERATIONS

 

Except for such construction and other items of Work which Lessee is obligated
to perform pursuant to Paragraph 8 hereof, Lessee shall make no alterations,
additions or improvements to the Premises without the prior written consent of
Lessor, which consent shall not be unreasonably withheld or delayed. Upon prior
written notice to Lessor, Lessee may, without consent, retain its own contractor
to make alterations which are cosmetic in nature, not visible from the exterior,
do not impact the building structure, total less than Twenty-Five Thousand
($25,000.00) Dollars and do not impact the demountable wall system (which shall
always require Lessor’s consent); Lessee’s retention of a contractor shall be
subject to the Lessor’s requirements for construction of alterations as may be
in place from time-to-time including but not limited to utilization of union
contractors. Lessor will not charge overhead costs for reviewing and approving
such construction for work which it will not perform, unless pursuant to
Lessee’s written request.

 

Unless otherwise agreed in writing at the time of Lessor’s approval, all such
alterations, additions or improvements, along with the construction and other
items of work done pursuant to Paragraph 8 hereof, shall become a part of the
Premises when made and shall remain upon and be surrendered with the Premises at
the end of the Term, provided, however, if prior to the termination of this
Lease by lapse of time or otherwise, or within fifteen days thereafter Lessor so
directs by written notice to Lessee. Lessee shall promptly remove the
alterations, additions, improvements or installations which were placed in the
Premises by Lessee and which are designated in said notice. Lessee shall

 

7

--------------------------------------------------------------------------------


 

Promptly repair any damage occasioned by such removal and in default thereof
Lessor may effect said removals and repairs at Lessee’s sole expense.

 

10.                               MECHANICS’ LIENS

 

Prior to the performance by Lessee of any construction or other work on or about
the Premises for which a lien could be filed against the Premises, the Land, the
Building, or the Park, Lessee shall enter into a written “no lien” agreement
with the contractor who is to perform such work, and such written agreement
shall be filed and recorded, in accordance with the Mechanics’ Lien Law of
Pennsylvania, prior to the commencement of such work. Notwithstanding the
foregoing, if any mechanics’ or other lien shall be filed against the Premises
or the Building purporting to be for labor or material furnished or to be
furnished at the request of Lessee, then Lessee shall, at its expense, cause
such lien to be discharged of record by payment, bond or otherwise, within ten
days after the filing thereof. If Lessee shall fail to cause such lien to be
discharged of record within such ten-day period. Lessor may cause such lien to
be discharged by payment, bond or otherwise, without investigation as to the
validity thereof or as to any offsets or defenses thereto, and Lessee shall,
upon demand, reimburse Lessor as Additional Rent for all amounts paid and costs
incurred by Lessor including, without limitation, attorneys’ fees, in having
such lien discharged of record.

 

11.                               CONDITION OF PREMISES; BUILDING SERVICES

 

(a)                                  Lessor has completed and delivered to
Lessee Building shall in accordance Architectural and Structural Drawings dated
8/20/01 as prepared by WTW Architects, Inc, as further detailed on the attached
Exhibit A1 - Building.

 

(b)                                 Lessee acknowledges and agrees that, except
as expressly set forth in this Lease, there have been no representations or
warranties made by or on behalf of Lessor with respect to the Premises, the
Building or the Land or with respect to the suitability of any thereof for the
conduct of Lessee’s business. The taking of possession of the Premises by Lessee
shall conclusively establish that the Premises, the Building and the Land were
at such time in satisfactory condition, order and repair, except for punch list
items, warranty items and latent defects.

 

(c)                                  Lessor represents that, at the time of
execution of this Lease, the Building as described in Paragraph 11(a) of this
Lease, is in compliance with the applicable requirements of the Americans with
Disabilities Act them in effect and all other applicable laws, rules,
regulations and/or ordinances governing the Building.

 

12.                               ASSIGNMENT AND SUBLETTING

 

(a)                                  Lessee shall not, without the prior written
consent of Lessor, assign or hypothecate this Lease or any interest herein or
sublet the Premises or any part thereof. Any of the foregoing without such
consent shall be void and shall, at the option of Lessor, terminate this Lease.
This Lease shall not, nor shall any interest herein, be assignable as to the
interest of Lessee by operation of law without the written consent of Lessor,
which consent shall not be unreasonably withheld or delayed beyond thirty (30)
days after receipt of Lessee’s request. Notwithstanding the foregoing, a
corporate Lessee may, without consent of Lessor, assign this Lease to its parent
or subsidiary in connection with a consolidation or merger of Lessee, or to any
entity which acquires all or substantially all of the assets or issued on
outstanding shares of capital stock of Lessee, provided the same assignee
assumes, in full, the obligations of Lessee under this Lease, and such
assignment shall not relieve Lessee of its obligation under this Lease; and
provided further that such successor shall have a net worth, as determined in
accordance with generally accepted principals of accounting, at least equal to
the net worth, similarly determined, of Lessee immediately prior to such
consolidation or merger. Notwithstanding anything herein to the contrary, the
provisions of (a) hereof shall be inapplicable in the event the shares of Lessee
are publicly traded on a nationally recognized stock exchange.

 

(b)                                 If at any time or from time to time during
the term of this Lease, Lessee desires to sublet all or any part of the
Premises, or to assign this Lease and Lessee is not in default hereunder beyond
applicable cure periods, Lessee shall provided written notice to Lessor of such
intent Lessor shall have the option, exercisable by notice given to

 

8

--------------------------------------------------------------------------------


 

Lessee within twenty days after receipt of Lessee’s notice, of terminating the
Lease in full or with respect to the portion thereof, which Lessee desires to
sublet or to assign. Lessor’s right to recapture the sublet or assigned Premises
shall not apply if such sublease or assignment is for a term at least one year
less than the current term or renewal thereof. If Lessor does not exercise such
option, Lessee shall be free to sublet or assign such space to the third party
designated in such notice subject to the following conditions:

 

(1)                                  Written consent of Lessor;

 

(2)                                  Lessor may exercise its option set forth
above any time prior to the execution of a sublease or assignment agreement to
which Lessor has given its consent in writing;

 

(3)                                  No sublease or assignment shall be valid
and no sublessee or assignee shall take possession of the Premises or any
portion thereof until an executed counterpart of such document has been
delivered to Lessor;

 

(4)                                  No sublessee or assignee shall have a right
further to sublet, and

 

(5)                                  Any sums or other economic consideration,
whether direct or indirect, received by Lessee as a result of such subletting or
assignment (except rental or other payments received which are attributable to
the amortization of the cost of leasehold improvements, other than building
standard tenant improvements, made to the sublet portion of the Premises by
Lessee for subtenant), whether denominated rentals under the sublease or
assignment or otherwise, which exceed, in the aggregate, the total sums which
Lessee is obligated to pay Lessor under this Lease (prorated to reflect
obligations allocable to that portion of the Premises subject to such sublease
or assignment and reduced by those reasonable fees and expenses incurred by
Lessee) shall be equally split between the Lessee and Lessor and payable to
Lessor as Additional Rent under the terms of this Lease without affecting or
reducing any other obligation of Lessee hereunder.

 

(6)                                  In no event shall the Rent be based in
whole or in part upon the net operating income of such Sublessee.

 

(c)                                  Unless agreed in writing to the contrary,
no subletting or assignment shall release Lessee of Lessee’s obligation or alter
the primary liability of Lessee to pay the Rent and to perform all other
obligations to be performed by Lessee hereunder. The acceptance of Rent by
Lessor from any other person shall not be deemed to be a waiver by Lessor of any
provision hereof. Consent to one assignment or subletting shall not be deemed
consent to any subsequent assignment or subletting. In the event of default by
any assignee of Lessee or any successor of Lessee in the performance of any of
the terms hereof, Lessor may proceed directly against Lessee without necessity
of exhausting remedies against such assignee or successor. Lessor may consent to
subsequent assignment or subletting of this Lease or amendments or modifications
to this Lease with assignees of Lessee, without notifying Lessee, or any
successor of Lessee, and without obtaining its or their consent thereto and such
action shall not relieve Lessee of liability under this Lease.

 

(d)                                 Lessor shall have the right to transfer and
assign, in whole or in part, all of its rights and obligations hereunder and in
the Building; and in such event and upon such transfer, Lessee shall look to the
purchaser, assignee or transferee of Lessor’s interest in this Lease for the
performance of Lessor’s obligations hereunder, and Lessor shall from and after
such conveyance, assignment or transfer be relieved and discharged from any and
all liabilities and obligations under this Lease. Lessee agrees to attorn to any
such purchaser, assignee or transferee.

 

13.                               ACCESS TO PREMISES

 

Lessor, its employees and agents, shall have the right to enter the Premises at
all reasonable times and upon forty-eight (48) hours advance written notice
given (except in case of emergency) for the purpose of examining or inspecting
the same, showing the same to mortgages or to prospective purchasers, mortgagees
or tenants of the Building, making such replacements, alterations, repairs,
improvements or additions to the Premises or to the Building as Lessor may deem
necessary or desirable, and providing those Building Services to be provided by
Lessor hereunder. If representatives of Lessee shall not be present to open and
permit entry into the Premises at any time

 

9

--------------------------------------------------------------------------------


 

when such entry by Lessor is necessary to permitted hereunder, Lessor may enter
by means of a master key (or forcibly in the event of an emergency) without
liability to Lessee and without such entry constituting an eviction of Lessee or
termination of this Lease.

 

14.                               REPAIRS

 

(a)                                  Lessor shall make all repairs necessary to
maintain the Building structure, plumbing, heating, ventilation, air
conditioning and electrical systems, windows, floors (excluding carpeting), and
all other items which constitute a part of the Land, Building and Park and which
are installed or furnished by Lessor; provided, however, that Lessor (to the
extent no warranty is operative) shall be reimbursed as expressly provided in
Paragraph 6. In no event shall Lessor be obligated for any of such repairs until
the expiration of a reasonable period of time after written notice from Lessee
that such repair is needed. In no event shall Lessor be obligated under this
paragraph to incur the expense for the repair of any damage caused by any act,
omission or negligence of Lessee or its employees, agents, invitees, licensees,
sublessees, or contractors. If (i) Lessor fails or neglects to commence such
repair within five (5) days after receipt of Lessee’s written notice stating the
repairs required to be made; or (ii) Lessor fails to complete such repairs
within thirty (30) days of such notice; or (iii) in the event of an emergency,
then Lessee may make such repairs as it deems necessary for the account of
Lessor. Following Lessee’s completion of such repair work, Lessor shall promptly
reimburse Lessee for expenses incurred upon its receipt of a paid invoice.
Failure of Lessor to reimburse Lessee within thirty (30) days of demand shall
entitle Lessee to deduct the amount of such invoice for expenses from Lessee’s
next installment(s) of Base Rent.

 

(b)                                 Except as Lessor is obligated for repairs as
provided hereinabove, Lessee shall make, at its sole cost and expense, all
repairs necessary to maintain the Premises and shall keep the Premises and the
fixtures therein in neat and orderly condition and in good order and repair. If
Lessee refuses or neglects to make such repairs, or fails to diligently
prosecute the same to completion, after written notice from Lessor of the need
therefor, Lessor may make such repairs at the expense of Lessee and such expense
shall be collectible as Additional Rent.

 

Except as otherwise specifically set forth herein, Lessor shall not be liable by
reason of any injury to or interference with Lessee’s business or property
arising from the making of any repairs, alterations, additions or improvements
in or to the Premises or the Building or to any appurtenances, fixtures or
equipment therein.

 

15.                               SURRENDER OF PREMISES

 

At the end of the term of this Lease, Lessee shall surrender the Premises to
Lessor, together with all alterations, additions and improvements thereto,
including but not limited Lessor installed demountable partitions, doors, glass
flooring, in broom clean condition and in good order and repair except for
ordinary wear and tear and damage for which Lessee is not obligated to make
repairs under this Lease. Subject to provisions of Paragraph 9 hereof and if
Lessee is not then in default under the terms hereof Lessee shall have the right
at the end of the term of this Lease to remove any equipment, furniture, trade
fixtures or other personal property placed in the Premises by Lessee, provided
that Lessee promptly repairs any damage to the Premises caused by such removal.
For the purpose of this Lease, Lessee shall remove all alterations, additions,
improvements or installations as to which Lessor shall have made the election
provided for in Paragraph 9 hereof, except as otherwise agreed in writing.
Lessee shall repair all damage to the Premises caused by such removal and
restore the Premises to the condition in which they were prior to the
installation of the items so removed, ordinary wear and tear excepted. Lessee
shall surrender the Premises to Lessor at the end of the term of this Lease,
without notice of any kind, and Lessee waives all right to any such notice as
may be provided under any laws now or hereafter in effect in Pennsylvania,
including the Landlord and Tenant Act of 1951, as amended.

 

16.                               HOLDING OVER

 

Lessee shall indemnify, defend and hold Lessor harmless from and against any and
all loss or liability resulting from the failure of Lessee to surrender
possession of the Premises in accordance with the terms and conditions of this
Lease.

 

10

--------------------------------------------------------------------------------


 

17.                               INDEMNIFICATION AND LIABILITY

 

(a)                                  Lessee shall indemnify, hold harmless and
defend Lessor from and against any and all costs, expenses (including without
limitation, reasonable attorney’s and paralegal’s fees), liabilities, losses,
damages, suits, actions, fines, penalties, claims or demands of any kind and
asserted by or on behalf of any person or governmental authority.  arising out
of or in any way connected with, and Lessor shall not be liable to Lessee on
account of, (i) any failure by Lessee to perform any of the agreements, terms,
covenants or conditions of this Lease required to be performed by Lessee, (ii)
any failure by Lessee to comply with any statutes, ordinances, regulations or
orders of any governmental authority, or (iii) any accident, death or personal
injury, or damage to or loss or theft of property, which shall occur in or about
the Premises except as the same may be caused by the gross negligence of Lessor,
its employees or agents.

 

(b)                                 Notwithstanding anything to the contrary
provided in this Lease, except for damage or injury caused by the gross
negligence of Lessor, its agents of employees, lessor shall not be liable for
any personal injuries occurring in the premises or for damage or injury to
personal property of Lessee, or of any other person, done or occasioned by or
from electric wiring, plumbing, dampness, water, gas steam or other pipes, or
sewage, or the failure of the air conditioning or refrigeration system, or the
breaking of any electric wire, the bursting, leaking or running water from any
tank, washstand, water closet or waste pipe, sprinkler system, radiator or any
other pipe in, above, upon or about the Building or premises, or which may at
any time hereafter by placed herein; or for any such personal injury or property
damage occasioned by fire, explosion, falling plaster, electricity, smoke or
water, snow or ice being upon or coming through from the street, roof,
subsurface, skylight, trapdoor, windows or form any other cause whatsoever, or
for any damages or injuries to persons or property arising from acts or neglect
of any tenant or occupant of the Building, or of any owners or occupants of
adjacent or contiguous property; or for the loss or theft of any property of
Lessee however occurring.

 

(c)                                  Subparagraph 17(a) above shall not be
construed to impose upon Lessor any liability as to which rights of subrogation
have been waived under Subparagraph 17(d) of this Lease.

 

(d)                                 Notwithstanding any other provision to the
contrary set forth in this Lease, if the Premises shall lack any “essential
service” (as hereinafter defined) which Lessor in required to provide hereunder,
thereby rendering the premises or a portion thereof “untenantable” (as
hereinafter defined), for a period of ten (10) consecutive Business Day’s after
Lessor’s receipt of written notice from Lessee of such condition and such
interruption occurs or continues as a result of the negligent acts or willful
misconduct of the Lessor, its agents, employees or contractors, then provided
that (i) such untenantability and Lessor’s inability to cure such condition does
not arise out of or result from default or neglect of Lessee or Lessee’s agents,
employees or contractors, or any of the other causes identified in
subsection (a) above, and (ii) Lessee actually vacates all or substantially all
of the Premises, then the Base Rent and other Rent amounts payable hereunder
shall thereafter be equitably abated on a day-for-day basis until the date such
essential service is substantially restored.  The provisions of this
subsection (b) shall not apply in the event of an Unavoidable Delay, or a fire,
other casualty or eminent domain event, or other event governed by the
provisions of Article 19 and/or 21 hereof. For purposes of this Lease, the terms
“untenantable” and “untenantability” shall mean that the Premises, or any
portion of the Premises, as the case may be, are not, despite Lessee’s
commercially reasonable good faith efforts, usable by Lessee in the ordinary
course of Lessee’s business.  For purposes hereof, “essential service” shall
mean the following services, but only to the extent that Lessor is required to
provide the same to the Lessee under this Lease: electricity, water and HVAC
service.  The foregoing rent abatement shall be the sole and exclusive remedy of
the Lessee on account of such interruption or lack of service and Lessor shall
have no further liabilities or obligations to Lessee on account thereof.

 

18.                               INSURANCE

 

(a)                                  Lessor shall secure and maintain in force
in amounts reasonably satisfactory to Lessor comprehensive general liability
insurance with respect to all common areas of the Land, Building, and Park, fire
and extended coverage, and all risks perils, insurance with respect to the Land
and the Building, from with companies acceptable to Lessor.  Lessee shall secure
and maintain in force, comprehensive general liability insurance with respect to
the premises and fire extended coverage, and all risk perils, insurance with
respect to all furniture, fixtures and equipment and personal property placed by
Lessee in the Premises, form and with companies acceptable to Lessor.  Lessor
shall have the right to review, from time to time, the coverage maintained by
Lessee and Lessee shall deposit with Lessor certificates of such insurance at or
prior to the Commencement date, and thereafter

 

11

--------------------------------------------------------------------------------


 

within ten days prior to the Commencement Date, and thereafter within ten (10)
days prior to the expiration of such coverages. Lessee shall indemnify Lessor
from and against any and all costs, expenses, liabilities, losses and damages
which may arise in connection with claims for accident, death or personal injury
or for damage or injury or loss or theft of property sustained by Lessee and all
other persons which arise from or in any manner grow out of any acts in or about
the Premises.

 

(b)                                 During the Lease Term, Lessee shall maintain
in full force general liability insurance written on an occurrence basis, at
Lessee’s sole expense.  The policy(ies) shall be issued by one or more
responsible insurance carriers licensed to do business in the Commonwealth of
Pennsylvania, insuring against liability for injury to or death of persons and
loss of or damage to property occurring in and on the Premises.  Such liability
insurance shall name Lessor as an additional insured.  The coverage limits of
the policy shall be a combined single limits for bodily injury and property
damage in an amount of Three Million Dollars ($3,000,000) per occurrence (at
least One Million Dollars ($1,000,000) of which shall be provided by primary
coverage and Two Million Dollars ($2,000,000) of which may be provided by
umbrella coverage).  Lessee shall not knowingly conduct any operation in the
Premises which would cause suspension or cancellation of such all risk insurance
coverage carried by Lessor.  If Lessee should change its use of the Premises and
thereby causes an increase in the premium for such all risk insurance policy
carried by Lessor, the premium for said policy having been based on such initial
use and occupancy of Lessee, the amount of the competitively priced increase in
net annual premium to insure the Premises shall be paid to Lessor by Lessee as
Additional Rent annually upon demand and presentation of written evidence by
Lessor.

 

(c)                                  Lessor and Lessee hereby waive on behalf of
themselves and their respective insurers, any claims that either may have
against the other for loss or damage resulting from perils covered by the
standard form of fire and extended coverage insurance, including vandalism and
malicious mischief, to the extent of such policies which shall be in effect from
time to time in the Commonwealth of Pennsylvania, it being expressly understood
that this waiver is intended to extend to all such loss or damage whether or not
the same is caused by the fault or neglect of either Lessor or Lessee.  Each
party shall secure from its casualty insurer a waiver of subrogation endorsement
to its policy and, upon request, deliver a copy of such endorsement to the other
party to this Lease.

 

19.                               FIRE OR OTHER CASUALTY

 

(a)                                  If all or any part of the Premises is
damaged or destroyed by fire or other casualty, Lessee shall promptly notify
Lessor in writing.

 

(b)                                 If the Premises should be damaged by fire or
other casualty such that rebuilding or repairs cannot be completed within one
hundred eighty (180) days from the date of such damage, Lessee may, within
thirty (30) days of the determination of the number of days necessary to restore
the Premises, terminate this Lease on written notice to Lessor, and rent and all
additional charges shall be abated as of the date of the happening of the
damage.

 

(c)                                  If the Premises should be materially
damaged by a fire or other casualty during the final eighteen (18) full calendar
months of the Lease Term Lessee may exercise its option, if any, to extend the
term within sixty (60) days of the date of the casualty, in which case Lessor
shall at its sole cost and risk, proceed forth with to rebuild or repair such
damage; otherwise, Lessor shall not be required to rebuild or repair such
damage, and this Lease shall at Lessor’s election, acrtminate and Rent and all
Additional Rent shall be abated as of the date of such casualty.

 

(d)                                 If so much of the Premises or Building shall
be damaged so that Lessee is unable to conduct business from the Premises, in
Lessor’s reasonable judgment, Lessee may discontinue the conduct of business
from the Premises and all Base Rent, Additional Rent and all other charges shall
abate and the term shall toll thereafter.  The rent abatement and tolling of the
term shall end on the earlier to occur of the date on which the damage shall be
repaired or replaced or the date on which the conduct of business from the
Premises shall be resumed.  To the extent that Lessee continues to operate the
business from the Premises, however, during the period from the date of
destruction to the date of completion of the reconstruction, Lessor and Lessee
shall agree on an equitable adjustment to Base Rent, Additional Rent and other
charges.

 

12

--------------------------------------------------------------------------------


 

labor or materials or acts of God, governmental restriction, regulation, or
control, enemy or hostile governmental action, civil commotion, insurrection,
revolution, sabotage, or fire or other casualty, or other similar condition
beyond the reasonable control of the party claiming same, including fuel
shortages, but specifically excluding financial inability.  If Lessor shall, as
the result of such event, fail punctually to perform any obligation required in
Paragraphs 8, 12, 15, 18, and 20 hereof, then such obligation shall be
punctually performed as soon as practicable after such event shall abate.  If
Lessor shall, as a result of such event, be unable to exercise any right or
option within any time limit provided therefor in this lease, such time limit
shall be deemed extended for a period equal to the duration of such event.

 

28.                               SUCCESSORS

 

The respective rights and obligations provided in this Lease shall bind and
shall inure to the benefit of the parties hereto, their legal representative,
heirs, successors and assigns; provided, however, that no rights shall inure to
the benefit of any successor of Lessee unless Lessor’s written consent for the
transfer to such successor has first been obtained as provided in Paragraph 13.

 

29.                               GOVERNING LAW

 

This Lease shall be construed, governed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania without regard to its conflicts of law
provisions.

 

30.                               SEVERABILITY

 

If any provisions of this Lease shall be held to be invalid, void or
unenforceable, the remaining provisions hereof shall in no way be affected or
impaired and such remaining provisions shall remain in full force and effect.

 

31.                               RELOCATION OF LESSEE – INTENTIONALLY REMOVED

 

32.                               CAPTIONS

 

Marginal captions, titles or exhibits and riders and the table of contents to
this Lease are for convenience and reference only, and are in no way be
construed as defining, limiting or modifying the scope of intent of the various
provisions of this Lease.

 

33.                               NOTICES

 

All notices required or permitted hereunder shall be deemed sufficiently given
if sent by nationally recognized overnight courier, addressed to Lessor as
follows:

 

To Lessor:

Cranberry 200 Venture, L.P.

C/O Abstract Properties Company

Suite 1410 – USX Tower

Pittsburgh, PA 15219

Attention: Michael Cahn

Telephone: (412) 316-2401

Fax: (412) 918-5721

 

13

--------------------------------------------------------------------------------


 

To Lessee:

Normos Corporation

2591 Wexford Bayne Road

Sewickley, PA

 

Either party may change its address by notice so given to the other, given in
accordance herewith.

 

34.                               HAZARDOUS MATERIALS

 

(a)                                  Lessee covenants that it will not release
or cause to be released or permit the release of Hazardous Materials (as defined
herein) in or on the Premises, the Building, the Land or the Park in violation
of any Environmental Laws (as defined herein).

 

(b)                                 For purposes hereof, “Hazardous Materials”
includes, without limit, any flammable explosives, radioactive materials,
petroleum, natural gas liquids, asbestos-containing materials and PACM, lead
paint or lead paint hazards, hazardous materials, hazardous wastes, hazardous or
toxic substances, or any pollutant or contaminant defined as such , in or used
by any federal, state or local law, ordinance, rule, regulation, standard, order
or decree which relates to protection of the public health, welfare and the
environment, including without limitation those relating to the storage,
handling and use of chemicals and other hazardous materials, those relating to
the generation, processing, treatment, storage, transport, disposal or other
management of waste material of any kind and those relating to the protection of
environmentally sensitive areas (“Environmental Laws”).  The term “release” as
used herein means depositing, spilling, leaking, pumping, pouring, emitting,
erupting, discharging, injecting, escaping, leaching, dumping or disposing into
the environment.

 

(c)                                  Notwithstanding this provision, in the
event Lessee or Lessor becomes aware that a release or threat of release of
Hazardous Materials on, onto or from the Premises has occurred, such party
agrees to give timely and appropriate required regulatory notices, copying the
other parry.

 

(d)                                 Lessor covenants that it will not release
Hazardous Materials on the Premises or the Land in violation of any
Environmental Laws.  Lessor represents and warrants that neither it nor any
third party has released Hazardous Materials on the Premises.  Lessor further
represents, warrants and covenants that the Premises and the Land are and will
remain in compliance with Environmental Laws and do not contain and have not
contained any underground or aboveground storage tanks, any PCB items,
PCB-contaminated Electrical Equipment or any asbestos-containing materials or
presumed asbestos-containing materials (“PACM”).  Without any limitation of any
other terms of this Lease, Lessor also represents, warrants, and covenants that
it will not provide notice to Lessee of the existence, location, and amount of
(i) any asbestos-containing materials or PACM, or (ii) lead paint or lead paint
hazards, and will assume full responsibility for management of these materials
in accordance with all applicable laws.

 

35.                               BROKERS

 

Lessee hereby certifies that no real estate broker has or will represent it in
this transaction and that no finder’s fees have been earned by a third party,
except for Grubb & Ellis whose fees shall be paid by Lessor.  Each party
acknowledges that no other broker has been involved in securing or negotiation
of the within Lease, except for CB Richard Ellis/Pittsburgh whose fees shall be
paid by Lessor and Lessor and Lessee agree to indemnify, defend and hold
harmless the other from any additional claims for Broker’s fees.

 

36.                               EXECUTION

 

This Lease shall become effective when it has been signed by a duly authorized
officer of Lessor and a duly authorized officer or representative of Lessee and
delivered to the other party.  This Lease is being executed in four

 

14

--------------------------------------------------------------------------------


 

counterparts. Each of such fully executed counterparts shall be deemed original
and it shall not be necessary in making proof of this Lease to produce or
account for more than one such counterpart.

 

The Lessee shall, upon the written request of Lessor, execute a memorandum of
this Lease in form satisfactory to Lessor in the exercise of reasonable
judgment.

 

37.                               EXHIBITS

 

All exhibits referred to herein shall be considered a part hereof for all
purposes with the same force and effect as if copied at verbatim herein. The
exhibits attached hereto are listed as follows:

 

Exhibit A-1

 

Land

Exhibit A-2

 

Premises

Exhibit A-3

 

Park

Exhibit A-4

 

Expanded Premises

Exhibit A-5

 

Lessee Visitor Parking

Exhibit B -

 

Work Letter

Exhibit C -

 

Commencement Agreement

Exhibit D -

 

Rules and Regulations

Exhibit E -

 

SNDA

Exhibit F -

 

Amortization Calculations

Exhibit G -

 

Signage

 

38.                               ENTIRE AGREEMENT

 

This Lease including the Exhibits and any Exhibits hereto, contains all the
agreements, conditions, understandings, representations and warranties made
between the parties hereto with respect to the subject matter hereof, and may
not be modified orally or in any manner other than by an agreement in writing
signed by both parties hereto or their respective successors in interest, except
amendments to the Rules and Regulations made in accordance with the provisions
of Paragraph 7 above.

 

39.                               EARLY TERMINATION OPTION

 

Providing Lessee is not in default of this Lease beyond applicable cure periods,
Lessee shall have the right to terminate the lease effective upon the completion
of the eighty-sixth (86th) month by providing Lessor twelve (12) months prior
written notice of the termination date (“Termination Date”). On or before the
Termination Date and so long as Lessee is not in default of the Lease, Lessee
shall pay as an early termination fee an amount equal to the unamortized Lessor
Allowance and brokerage fees, as more particularly set forth on Exhibit F
hereof. Such amount shall be determined prior to the execution of a lease and
incorporated into the lease as a condition of early termination. This Early
Termination Option shall not become operative until satisfaction of all Lessees’
obligations pursuant to this paragraph.

 

40.                               OPTION TO EXPAND

 

Providing Lessee is not in default of this Lease, Lessee shall have an option to
expand (“Option”) from its initially leased Premises to lease additional
premises designated as Suite No. 200 (“Expanded Premises”) shown on Exhibit A-4
containing approximately 4,000 SF during the thirty-six (36) months of its
initial Term. Lessee shall provide Lessor twelve (12) months prior written
notice exercising the Option. The parties agree, however, that to the extent
Lessee requests Lessor to do so, Lessor will use commercially reasonable efforts
to deliver the Expanded Premises before the expiration of the twelve (12) month
notice period provided herein.

 

15

--------------------------------------------------------------------------------


 

The terms for the Expanded Premises shall be the Lessee’s terms and conditions,
then in effect for its Premises, increased proportionally to reflect the
additional space. The Lease shall be amended to reflect the increases in
Lessee’s Base Rent and Real Estate and Operating Expense Pass-Through.

 

Lessor shall construct the Expanded Premises consistent with Lessee’s
construction in the initial Premises as further described in Exhibit I to this
Lease..

 

Upon the expiration of Lessee’s Option the Expanded Premises shall revert to a
Right of First Refusal as set forth in Paragraph 41 herein.

 

41.                               RIGHT OF FIRST REFUSAL

 

Providing Lessee is not in default of this Lease, commencing the 13th month of
the Term and continuing through the Term and any renewals thereof, Lessee shall
have a Right of First Refusal to lease any space in the Building. Lessee’s Right
of First Refusal shall be triggered by the Lessor’s receipt of a fully executed
bona fide Letter of Intent with a third party. Lessee shall have ten (10)
business days, after receipt in writing of Letter of Intent, to exercise its
Right of First Refusal on the terms and conditions set forth in the Letter of
Intent. In the event Lessee fails to exercise Right of First Refusal and Lessor
shall not enter into a lease on substantially the same terms incorporated in the
Right of First Refusal within one hundred twenty (120) days from the expiration
of Lessee’s election nor to exercise, the Lessee’s Right of First Refusal shall
reattach to such space.

 

42.                               OPTION TO RENEW

 

Provided Lessee is not in default under this Lease beyond applicable cure
periods or any renewals or extensions thereof, Lessee shall have two (2)
consecutive options to renew its lease for all or part of the Premises for
additional periods of five (5) years. In no event shall the renewal apply if
that portion of the space remaining is less than half of the initial Premises
under the initial Term and/or the remaining premises is not commercially
marketable in Lessor’s reasonable discretion. The terms and conditions for such
renewals shall be consistent with the existing lease document, with the
exception of base rent which shall be at fair market value for comparable space
in comparable buildings in Cranberry Business Park. For the First Renewal
Option, Lessor shall provide Lessee with the base rent for the renewal period on
or before December 1, 2011. For the Second Renewal Option and provided Lessee
exercised its First Renewal Option herein. Lessor shall provide Lessee with the
base rent for the renewal period on or before December 1, 2016. Lessee shall
give Lessor not less than twelve (12) months prior written notice of intent to
exercise such renewal options.

 

43.                               SATELLITE DISH

 

Lessor hereby licenses to Lessee use of a portion of the roof of the Building to
install and maintain a satellite dish (“Dish”) for its sole use at no cost.
Lessee’s installation and use of the Dish shall be governed pursuant to a
separate license agreement between Lessor and Lessee, with terms and conditions
satisfactory to all parties and their respective counsel. Such agreement shall
contain the conditions for securing Lessor’s approval for installation,
operation and maintenance of the Dish, securing any permits as may be required
by law and indemnifying Lessor.

 

44.                               SIGNS

 

Lessor hereby licenses to Lessee the use of a portion of its grounds to install
and maintain a monument sign (“Sign”) for the term of the Lease, and any
extensions thereof at no cost to Lessee. Lessee’s graphics, installation and use
of the Sign shall be governed pursuant to a separate license agreement between
Lessor and Lessee, with terms and conditions satisfactory to all parties and
their respective counsel. Such agreement shall contain the conditions for
securing Lessor’s approval for installation and maintenance of the Sign and
securing any permits as may be required by law. The right to install and
maintain the Sign shall be personal to Lessee. Lessee’s proposed signage which
has been reviewed and approved by Lessor is attached hereto as Exhibit G.

 

16

--------------------------------------------------------------------------------


 

45.                               FINANCIAL STATEMENTS

 

Lessee shall deliver to Lessor or Lessor’s existing or prospective mortgagees
within 90 days of the close of each fiscal year Lessee’s financial statements
certified by an officer of Lessee as true and correct. Lessee represents to
Lessor that any and all financial statements delivered pursuant hereto shall be
complete and correct and fairly represent the financial condition of Lessee as
of the dates and for the periods referred to and have been prepared in
accordance with Generally Accepted Accounting Principals consistently applied
throughout the periods involved.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease and have
initialed the Exhibits and any Rider hereto, in four counterparts the day and
year first above written.

 

 

LESSOR: CRANBERRY 200 VENTURE, L.P.

 

by its General Partner, CBP 200, L.P.

ATTEST:

 

By its General Partner, CBP 200, Inc.

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

By:

/s/ Richard Donley

 

 

 

 

Richard Donley

 

 

 

President

 

 

 

 

 

 

 

 

or

 

 

 

/s/ [ILLEGIBLE]

 

 

By:

/s/ Michael S. Cahn

 

 

 

 

Michael S. Cahn

 

 

 

Secretary/Treasurer

 

 

WITNESS/ATTEST

LESSEE: NOMOS CORPORATION

 

 

 

 

/s/ Jill R Welch

 

By:

/s/ David J Haffner

 

 

Title:

CFO

 

 

18

--------------------------------------------------------------------------------